Citation Nr: 1449908	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  14-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a higher monthly non-service-connected death pension payment.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1942 to October 1945, including in combat in World War II.  He died in August 2010.  The Appellant was appointed as the fiduciary for the Veteran's surviving spouse for the purpose of disbursing VA pension payments in May 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Philadelphia, Pennsylvania, which awarded a higher monthly non-service-connected death pension payment to the Veteran's surviving spouse.  The Appellant disagreed with this decision in April 2013, seeking a higher monthly non-service-connected death pension payment to the Veteran's surviving spouse on the basis that the PMC improperly excluded certain monthly expenses for a retirement facility where the Veteran's surviving spouse lives.  She perfected a timely appeal in August 2014.

Although the Appellant currently resides within the jurisdiction of the RO in Columbia, South Carolina, because this appeal involves a pension claim, the PMC in Philadelphia, Pennsylvania, retains jurisdiction.

The Board notes that there apparently is some confusion in the claims file as to the status of a claim of service connection for the cause of the Veteran's death.  The Veteran's surviving spouse submitted a completed VA Form 21-534, "Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)," dated on September 8, 2010, and date-stamped as received by the RO on September 15, 2010.  The Veteran's surviving spouse checked the box "No" in response to the question, "Are you claiming service connection for the cause of death?" on this form.  As such, a claim of service connection for the cause of the Veteran's death was not adjudicated by the PMC in the currently appealed administrative decision issued in January 2013.  In statements on an April 2013 notice of disagreement, the Appellant's attorney asserted that "VA erred by denying Dependency and Indemnity Compensation (DIC)" in the January 2013 administrative decision.  This statement from the Appellant's attorney reflects a misunderstanding of the claim adjudicated in the January 2013 administrative decision because that decision clearly did not adjudicate a discrete service connection claim for the cause of the Veteran's death (or DIC claim).  In statements on a June 2013 letter, the Appellant's attorney stated that the Veteran's surviving spouse had applied "for DIC and pension" when she filed her claim in September 2010.  This statement from the Appellant's attorney reflects a misreading of the September 2010 VA Form 21-534 where the Veteran's surviving spouse clearly declined to file a service connection claim for the cause of the Veteran's death.  

A review of the claims file shows that, in fact, the RO in Columbia, South Carolina, did not adjudicate a service connection claim for the cause of the Veteran's death until a September 2014 rating decision.  Because the time for initiating an appeal of the September 2014 rating decision, which denied a service connection claim for the cause of the Veteran's death, has not yet expired, the Board lacks jurisdiction over this claim.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.302 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


REMAND

The Appellant contends that, in calculating the amount of non-service-connected death pension benefits to which the Veteran's surviving spouse is entitled, the PMC erred in excluding her monthly expenses for a retirement facility where she lives.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes that there is insufficient information to determine the amount of monthly non-service-connected death pension payments payable to the Appellant as custodian for the Veteran's surviving spouse since December 2012.  Specifically, the Board is unable to calculate the countable income for the Veteran's surviving spouse for the time period since December 2012 because the claims file does not contain information regarding the amount of her monthly Social Security income since that date.  Information currently of record indicates that the Veteran's surviving spouse was paid $887.50 per month in Social Security disability as of September 2011, according to a VA Form 21-5427, "Corpus Of Estate Determination," completed by VA personnel.  Additional information in the Veteran's Virtual VA paperless electronic claims file (SHARE print screens) listed the amount of monthly Social Security income paid to the Veteran's surviving spouse but only through December 2012.  As the Veteran's surviving spouse apparently has only minimal income from sources other than Social Security, this information is significant for purposes of calculating her countable income.

Unfortunately, although the PMC correctly obtained information concerning the SSA benefits paid to the Veteran's surviving spouse from 2010-2012 and associated this information with his Virtual VA claims file, there is no information concerning the SSA benefits paid to the Veteran's surviving spouse since December 2012 currently associated with either the physical claims file or in Virtual VA.  Without this information, the Board cannot determine the net worth and annual income for the Veteran's surviving spouse in order to adjudicate the currently appealed claim.  Thus, on remand, the PMC should contact SSA and obtain information concerning the SSA benefits paid to the Veteran's surviving spouse since December 2012.

There also is additional information concerning the countable income and monthly expenses of the Veteran's surviving spouse that needs to be associated with the claims file before the Board can adjudicate the underlying claim on the merits.  A review of the claims file shows that, although the Veteran's surviving spouse reported in September 2010 that her monthly expenses for living in her current retirement facility were $2600.00, she subsequently reported in August 2012 that these expenses had risen to $2735.00 and it is not clear whether her other monthly expenses have increased or stayed the same for the years 2011 to the present because the most recent VA Form 21-8049, "Request For Details Of Expenses," of record is dated in March 2011.

The Veteran's surviving spouse also is in receipt of Medicare Part B benefits.  It is not clear from a review of the claims file, however, whether the PMC appropriately used the standard monthly Medicare deductions for the years 2011 to the present in calculating the monthly expenses of the Veteran's surviving spouse.  See Veterans Benefits Administration Manual M21-1, Part I, Appendix B (2014).

On remand, the PMC should obtain updated information from the Social Security Administration (SSA) concerning the SSA benefits paid to the Veteran's surviving spouse since December 2012.  The PMC should also prepare a clear audit of how it calculated the non-service-connected death pension benefits payable to the Veteran's surviving spouse, including the precise amount of the Medicare deductions that were used each year.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Appellant and/or her attorney and request that she provide complete information concerning the net worth and annual income for the Veteran's surviving spouse for the years 2011 to the present.  Ask the Appellant to complete an updated VA Form 21-8049, "Request For Details Of Expenses," for the Veteran's surviving spouse for the years 2011 to the present.  A copy of any letter sent to the Appellant, and any reply, to include a completed VA Form 21-8049, should be associated with the claims file.

2.  Contact the Social Security Administration (SSA) and request information concerning the monthly SSA benefits for the Veteran's surviving spouse since December 2012.  This information should be obtained through SHARE, if possible.  A copy of any information obtained from SSA, including any relevant SHARE print screens, should be associated with the claims file.

3.  Prepare an audit of the calculated benefit payments for the Veteran's surviving spouse for the years 2011 to the present, specifically identifying all sources of income that were used to calculate her entitlement to benefits and the precise amount of the Medicare deductions that were used each year.  A copy of this audit should be associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Appellant's claim.  If the determination remains unfavorable to the Appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Appellant and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

